COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 THE STATE OF TEXAS,                                            No. 08-11-00252-CR
                                                  '
                       Appellant,                                    Appeal from
                                                  '
 v.                                                              168th District Court
                                                  '
 ARTURO RUIZ SIFUENTES,                                        of El Paso County, Texas
                                                  '
                       Appellee.                  '             (TC # 20100D00344)




                                 MEMORANDUM OPINION

       Pending before the Court is the State=s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a). Finding that the State has established compliance with the requirements

of Rule 42.2(a), we grant the motion and dismiss the appeal.


November 14, 2012                    _______________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)